Title: To James Madison from Samuel Tredwell, 13 October 1802 (Abstract)
From: Tredwell, Samuel
To: Madison, James


13 October 1802, Collector’s Office, District of Edenton. Forwards the list [not found] of American seamen registered in the quarter ending 30 Sept. “It appears by the Oath of John Miller Master of the Schr. Betsey of this Port dated the 26 July 1802 that while he was lying at Montego Bay in the Island of Jamaica Robert Taylor a subject of Great Britain and One of the Crew of the said Schr. Betsey was arrested and taken out of the said Schr. by the Commander of a Merchant Ship from which it was stated he had deserted upwards of twelve months before. The protest has been forwarded by Capt. Miller.”
 

   
   RC (DNA: RG 59, ML). 2 pp.


